DISMISS and Opinion Filed September 2, 2021




                                      S  In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-21-00192-CV

                            ADAM TORRES, Appellant
                                     V.
                               MAN SHI, Appellee

                 On Appeal from the County Court at Law No. 5
                             Dallas County, Texas
                     Trial Court Cause No. CC-20-04406-E

                         MEMORANDUM OPINION
                 Before Justices Myers, Partida-Kipness, and Garcia
                              Opinion by Justice Garcia
       Appellant’s brief in this case is overdue. By postcard dated August 4, 2021,

we notified appellant the time for filing his brief had expired. We directed appellant

to file a brief and an extension motion within ten days. We cautioned appellant that

failure to file his brief by that time might result in the dismissal of this appeal without

further notice. To date, appellant has not filed a brief, filed an extension motion, nor

otherwise corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).



                                           /Dennise Garcia/
                                           DENNISE GARCIA
                                           JUSTICE

210192F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ADAM TORRES, Appellant                       On Appeal from the County Court at
                                             Law No. 5, Dallas County, Texas
No. 05-21-00192-CV          V.               Trial Court Cause No. CC-20-04406-
                                             E.
MAN SHI, Appellee                            Opinion delivered by Justice Garcia.
                                             Justices Myers and Partida-Kipness
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered September 2, 2021




                                       –3–